Exhibit 10.1

 

FIRST AMENDMENT TO LEASE
(ADDITIONAL 3rd FLOOR PREMISES)

 

This First Amendment to Lease (the “Amendment “) is entered into as of May 31,
2013, by and between Post-Montgomery Associates, a California general
partnership (“Landlord”), and OPENTABLE, INC., a Delaware corporation
(“Tenant”), with respect to the following facts and circumstances:

 

RECITALS

 

A.                                    Landlord and Tenant are parties to that
certain Office Lease dated September 19, 2012 (the “Original Lease”) of certain
premises (the “Existing Premises”) within the building commonly known as Post
Montgomery Center, and more particularly described in the Original Lease. 
Capitalized terms used and not otherwise defined herein shall have the meanings
given those terms in the Original Lease.

 

B.                                    Landlord and Tenant desire to amend the
Original Lease to add additional space on the terms and conditions provided
herein.

 

AGREEMENT

 

IT IS, THEREFORE, agreed as follows:

 

1.                                      Definitions.  As used in this Amendment,
the following terms have the following meanings:

 

“Additional Space” means a portion of the Building, containing approximately
2,804.30 usable square feet of area, and more particularly shown on
Exhibit “A-1” attached hereto.  As shown on Exhibit “A-1,” the Additional Space
is comprised of (a) storage space (the “Storage Space”) containing approximately
846.96 usable square feet, (b) a bike room (the “Bike Room”) containing
approximately 354.66 usable square feet, (c) a server room (the “Server Room”),
and (d) a shower room (the “Shower Room”).  The Server Room and the Shower
Room contain approximately 1,602.68 usable square feet in the aggregate. 
Notwithstanding the foregoing, in no event will the Server Room (other than
racks and cabling) or the Shower Room constitute “Non-Standard Improvements” as
defined in Section 1.1 of the Original Lease.

 

“Additional Space Rent Commencement Date” shall mean the earlier of (a) the date
Tenant commences use of any portion of the Additional Space for other than
construction, fixturing, or stocking activities, or (b) May 1, 2013.

 

“Additional Improvements” means the Tenant improvements constructed in the
Additional Space pursuant to the approved plans therefor.  In no event will the
Additional Improvements be deemed “Alterations” under Section 1.1 of the
Original Lease.

 

2.                                      Grant of Lease.  Effective on the
earlier to occur of the Additional Space Rent Commencement Date and Additional
Space Early Entry (such date being referred to as the “Start

 

1

--------------------------------------------------------------------------------


 

Date”), the Premises shall be expanded to include the Additional Space. 
Accordingly, effective on the Start Date, Landlord leases the Additional Space
to Tenant and Tenant leases the Additional Space from Landlord on the terms set
forth herein, and the following terms of the Original Lease are amended as
follows:

 

2.1                               Definition of Premises.  The Additional Space
is added to the definition of the term “Premises”, such that the Premises shall
be comprised of the Existing Premises and the Additional Space, and
Exhibit “A-1” attached hereto is hereby added to Exhibit “A” to the Original
Lease.

 

2.2                               Additional Space Rent.  From and after the
Additional Space Rent Commencement Date, Tenant agrees to pay Landlord monthly
base rent for the Additional Space in the amount of $6,009.40 per month (the
“Additional Space Rent”).  The monthly Additional Space Rent otherwise due and
payable on May 1, 2013 shall be paid to Landlord upon the mutual execution and
delivery of this Amendment, and the subsequent Additional Space Rent shall not
be due and payable until June 1, 2013.  The monthly Additional Space Rent shall
be payable in the manner provided for in the Original Lease.

 

2.3                               Storage Space.  The Storage Space shall be
used solely for storage of Tenant’s personal property, excluding any Hazardous
Materials.

 

2.4                               Bike Room.  The Bike Room shall be used solely
for storage of bicycles, related equipment and clothing, but excluding any
Hazardous Materials (other than de minimus amounts of bicycle lubricants stored
and/or used in accordance with applicable Requirements).  The movement of bikes
to and from the Bike Room is governed by rules and regulations established by
Landlord from time to time. The current rules and regulations governing movement
of bikes are as follows:

 

“Bikes cannot be walked through the main lobby of the building or transported in
any passenger elevator.  After hours, when the Sutter ramp and the Galleria
entrances/exits are closed, access through the main lobby will be permitted. To
access the Tower floors, bikers should enter and exit through either the Post
Street or Sutter Street entrances to the Galleria, take the shuttle elevators
(located in the Galleria underneath the escalators) to the Service Level (Level
‘S’).  Bikers can also access or exit the Service Level through the Sutter
Street ramp.  Once on the Service level, use the Freight Elevators to access
individual floors. Please note that anyone using this method will need to
contact their office manager to have their Access Cards programmed for use of
the Freight Elevator.”

 

2.5                               Server Room.  The Server Room shall be used
solely as a computer server and local area network switch room.  At Tenant’s
sole cost and expense, Tenant shall at all times maintain any supplemental HVAC
equipment exclusively serving the Server Room in good order, condition and
repair. Landlord shall have no obligation with respect to the repair,
replacement, maintenance or operation of the supplemental HVAC equipment serving
the Server Room, except to the extent such supplemental HVAC equipment is
damaged due to Landlord’s negligence or willful misconduct.  Landlord hereby
consents to Tenant’s installation of supplementary air conditioning facilities
for the Server Room, and Landlord hereby grants

 

2

--------------------------------------------------------------------------------


 

Tenant access to and use of the Building’s condenser water up to and not to
exceed ten (10) tons per floor for such facilities.

 

2.6                               Shower Room.  The Shower Room shall be used
solely as a shower and dressing room.

 

2.7                               Escalation Rent.  Tenant shall not be
obligated to pay Escalation Rent with respect to the Additional Space. Landlord
shall not be obligated to provide to the Additional Space (a) any heating,
ventilating or air-conditioning, (b) light bulb replacements (but Landlord will
replace lighting ballasts as necessary), (c) restroom supplies, (d) utilities
(other than as provided in Sections 2.8 and 2.9 below), (e) janitor service
(other than as provided in Section 2.10 below) or (f) other services typically
provided to office areas in the Building.

 

2.8                               Landlord Provision of Electrical Service. 
Landlord shall provide electrical service for (a) lighting in the Additional
Space, (b) operation of electrically powered office and computer equipment in
the Server Room, and (c) operation of supplemental HVAC units serving the Server
Room; provided that the supplemental HVAC units shall be separately metered for
electricity and Tenant shall reimburse Landlord for (i) Landlord’s charges for
usage of any condenser water, and (ii) the cost of electrical service to the
supplemental HVAC units as determined by such metering within 30 days after
Tenant’s receipt of Landlord’s invoice, subject to Tenant’s audit rights as set
forth in Section 5.4 of the Lease.

 

2.9                               Landlord Provision of Water Service.  In
addition to the Building’s condenser water as set forth in Section 2.5, above,
Landlord shall provide cold water service to the Shower Room. Landlord reserves
the right to have that water service separately metered at Tenant’s cost and, in
that event, Tenant shall reimburse Landlord for the cost of such water service
as determined by such metering within 30 days after Tenant’s receipt of
Landlord’s invoice therefor.

 

2.10                        Landlord Provision of Janitor Service.  Upon
reasonable advance notice to Landlord, Tenant may request the Landlord provide
janitor service to the Shower Room. In that event, Tenant shall reimburse
Landlord for the actual cost of such janitor service as charged to Landlord by
its janitorial contractor within 30 days after Landlord’s delivery to Tenant’s
of an invoice from Landlord’s janitorial contractor.

 

2.11                        Additional Space Term.  The Term with respect to the
Additional Space shall be coterminous with the Term of the Existing Premises
under the Original Lease.  In the event that Tenant exercises its Extension
Option or the Original Lease terminates pursuant to its terms, such extension or
termination shall apply to the entire Premises then subject to the Lease
(including the Additional Space).

 

2.12                        Section 2.1 of the Lease (Bicycle Storage Room). 
Section 2.1 of the Original Lease is deleted in its entirety and is of no
further force or effect.

 

3.                                      Additional Space Improvements.  The
construction of the Additional Improvements shall be governed by the terms of
Exhibit “C” of the Original Lease (the “Work Letter”), except that the total
Construction Allowance with respect to the Additional Space shall

 

3

--------------------------------------------------------------------------------


 

be $28,043.00 in lieu of the amount set forth in the Work Letter.  In no event
will the Additional Improvements be deemed “Alterations” under Section 1.1 of
the Original Lease.

 

4.                                      Early Entry.  Tenant may take possession
of the Additional Space upon the full execution and delivery of this Amendment
(the “Additional Space Early Entry”).  Tenant’s Additional Space Early Entry
shall be on all the terms and conditions of the Original Lease, as amended
hereby, except that Tenant shall not be obligated to pay Additional Space Rent
in connection therewith until Additional Space Rent Commencement Date.  After
the Additional Space Rent Commencement Date, Tenant’s obligation with respect to
Additional Space Rent shall be as provided in the Original Lease, as amended by
this Amendment.

 

5.                                      Compliance with Laws.  Tenant shall
accept the Additional Space in its “AS IS” condition.  Except as set forth in
Section 8.1 of the Lease, Tenant agrees that Landlord has no obligation and has
made no promise to alter, remodel, improve, or repair the Additional Space, or
any part thereof, or to repair, bring into compliance with applicable laws, or
improve any condition existing in the Additional Space as of the Start Date. 
The taking of possession of the Additional Space by Tenant shall be conclusive
evidence that the Additional Space was in good and satisfactory condition at the
time possession was taken by Tenant.  Except as expressly set forth in the
Lease, neither Landlord nor Landlord’s agents have made any representations or
promises with respect to the condition of the Building and the Additional Space,
the present or future suitability or fitness of the Additional Space or the
Building for the conduct of Tenant’s particular business, or any other matter or
thing affecting or related to the Building or the Additional Space, and no
rights, easements or licenses are acquired by Tenant by implication or
otherwise.  Any improvements or personal property located in the Additional
Space are delivered without any representation or warranty from Landlord, either
express or implied, of any kind, including without limitation, title,
merchantability, or suitability for a particular purpose.  Tenant shall deliver
to Landlord any modifications to Tenant’s insurance required under the Original
Lease to reflect the addition of the Additional Space and Tenant’s entry into
the Additional Space prior to the delivery of possession to Tenant. 
Notwithstanding anything to the contrary in the Original Lease or this
Amendment, Tenant shall have no obligation to make any structural changes to the
Premises or the Project or any other modifications to the portions of the
Project outside of the Premises in connection with Tenant’s use and occupancy of
the Additional Space, unless triggered by (1) Tenant’s specific and unique use
of the Additional Space for uses not contemplated by this Amendment, or
(2) Tenant’s Alterations to the Additional Space (excluding Tenant’s initial
build-out of the Additional Space for the uses contemplated herein).

 

6.                                      Brokers.  Landlord hereby represents and
warrants to Tenant that it has dealt with no broker, finder or similar person in
connection with this Amendment, and Tenant hereby represents and warrants to
Landlord that it has dealt with no broker, finder or similar person in
connection with this Amendment, other than Cushman & Wakefield of
California, Inc. (“Landlord’s Broker”) and Studley, Inc. (“Tenant’s Broker”). 
Landlord and Tenant shall each defend, indemnify and hold the other harmless
with respect to all claims, causes of action, liabilities, losses, costs and
expenses (including without limitation attorneys’ fees) with respect to any
leasing commission or equivalent compensation alleged to be owing on account of
the indemnifying party’s dealings with any real estate broker, agent, finder or
similar person other than Landlord’s Broker and Tenant’s Broker.  The commission
with respect to this Amendment shall be paid to Landlord’s Broker by Landlord
pursuant to a separate agreement.  Landlord’s

 

4

--------------------------------------------------------------------------------


 

Broker will pay Tenant’s Broker a commission pursuant to a separate agreement. 
Nothing in this Amendment shall impose any obligation on Landlord to pay a
commission or fee to any party other than Landlord’s Broker.

 

7.                                      Time of the Essence.  Time is of the
essence in the performance of each provision of this Amendment and the
provisions contained herein.

 

8.                                      Tenant Certifications.  As additional
consideration for this Amendment, Tenant hereby certifies that:

 

(a)                                 The Original Lease (as amended hereby) is in
full force and effect.

 

(b)                                 To Tenant’s actual knowledge, there are no
uncured defaults on the part of Landlord or Tenant under the Original Lease.

 

(c)                                  To Tenant’s actual knowledge, there are no
existing offsets or defenses which Tenant has against the enforcement of the
Original Lease (as amended hereby) by Landlord.

 

9.                                      Miscellaneous.  Except as specifically
amended herein, the terms and conditions of the Original Lease are unmodified,
are hereby confirmed and ratified by the parties, and continue in full force and
effect.  This Amendment shall be binding on the heirs, administrators,
successors and assigns (as the case may be) of the parties hereto.  This
Amendment, the Original Lease, and the attached exhibit, which is hereby
incorporated into and made a part of this Amendment, set forth the entire
agreement between the parties with respect to the matters set forth herein and
shall only be modified by written agreement.  There have been no additional oral
or written representations or agreements.  Tenant shall not be entitled to any
Rent abatement, improvement allowance, leasehold improvements, or other work to
the Additional Space, or any similar economic incentives that may have been
provided to Tenant in connection with entering into the Original Lease, unless
specifically set forth in this Amendment or provided as a remedy under the
Original Lease.  Tenant agrees that neither Tenant nor its agents or any other
parties acting on behalf of Tenant shall disclose any matters set forth in this
Amendment or disseminate or distribute any information concerning the terms,
details or conditions hereof to any person, firm or entity without obtaining the
express written consent of Landlord.  In the case of any inconsistency between
the provisions of the Original Lease and this Amendment as to the Additional
Space, the provisions of this Amendment shall govern and control.  In no event
will this Amendment modify Tenant’s rights or obligations in connection with the
Existing Premises.  Submission of this Amendment by Landlord is not an offer to
enter into this Amendment but rather is a solicitation for such an offer by
Tenant.  Neither Landlord nor Tenant shall be bound by this Amendment until
Landlord and Tenant have mutually executed and delivered the same.  This
Amendment may be executed in counterparts, by facsimile or actual signature
(with original to follow by U.S. mail), each of which shall be deemed an
original, but all of which together shall constitute one instrument.

 

10.                               Definition of “Lease”.  Effective as of the
date hereof, all references to the “Lease” shall refer to the Original Lease, as
amended by this Amendment.

 

5

--------------------------------------------------------------------------------


 

11.                               OFAC.  As an inducement to Landlord to enter
into this Agreement, Tenant hereby represents and warrants that the
representations and warranties in Section 31.28 of the Original Lease are true
and correct as of the date of this Amendment.

 

12.                               ERISA. Tenant hereby represents, warrants and
covenants to Landlord that, as of the date hereof and throughout the term of the
Lease, it is not (i) an “employee benefit plan” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is subject to Title I of ERISA, (ii) a “plan” as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”), that is subject to Section 4975 of the Code, or (iii) an entity deemed
to hold “plan assets” of any such employee benefit plan or plan.  In addition,
Tenant represents, warrants and covenants to Landlord that it is not a
“governmental plan” as defined in Section 3(32) of ERISA and is not subject to
State statutes regulating investments of and fiduciary obligations with respect
to government plans which would be violated by the transactions contemplated by
the Lease.

 

13.                               Accessibility.  Tenant acknowledges receipt of
a Disabilities Access Obligations Notice required under the terms of the
San Francisco Administrative Code (attached as Schedule C38), and agrees to sign
and deliver such notice concurrently with the execution and delivery of this
Agreement.  Pursuant to California Civil Code Section 1938, Tenant is hereby
notified that, as of the date hereof, the Property has not undergone an
inspection by a “Certified Access Specialist.”  Tenant acknowledges that
Landlord has made no representation regarding compliance of the Premises or the
Building with accessibility standards.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment was executed as of the date first above
written.

 

 

Landlord:

 

 

 

POST-MONTGOMERY ASSOCIATES,
a California general partnership

 

 

 

 

By:

The Prudential Insurance Company of America, a New Jersey corporation, acting
solely on behalf of and for the benefit of, and with its liability limited to
the assets of, its insurance company separate account, PRISA, as General Partner

 

 

 

 

 

 

By:

/s/ Keysha Bailey

 

 

Name:

Keysha Bailey

 

 

Title:

Vice President

 

 

 

 

By:

PR Post Montgomery, LLC,

 

 

a Delaware limited liability company,

 

 

as General Partner

 

 

 

 

 

By:

PRISA LHC, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Keysha Bailey

 

 

 

Name:

Keysha Bailey

 

 

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------


 

 

Tenant:

 

 

 

OPENTABLE, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ John Orta

 

 

 

 

 

 

Its:

SVP & General Counsel

 

 

 

 

By:

/s/ I. Duncan Robertson

 

 

 

 

 

 

Its:

CFO

 

 

 

If Tenant is a corporation, this instrument must be executed by the chairman of
the board, the president or any vice president and the secretary, any assistant
secretary, the chief financial officer or any assistant financial officer or any
assistant treasurer of such corporation, unless the bylaws or a resolution of
the board of directors shall otherwise provide, in which case the bylaws or a
certified copy of the resolution, as the case may be, must be attached to this
instrument.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

ADDITIONAL SPACE

 

(See Attached.)

 

--------------------------------------------------------------------------------


 

[g194811kg03i001.jpg]

 

--------------------------------------------------------------------------------


 

SCHEDULE C38

 

DISABILITY ACCESS OBLIGATIONS UNDER
SAN FRANCISCO ADMINISTRATIVE CODE CHAPTER 38

 

Before you, as the Tenant, enter into a lease agreement with us, the Landlord,
for the premises located at Post Montgomery Center, San Francisco, California
(the “Property”), please be aware of the following important information about
the lease:

 

You May Be Held Liable for Disability Access Violations on the Property. Even
though you are not the owner of the Property, you, as the tenant, as well as the
Property owner, may still be subject to legal and financial liabilities if the
leased Property does not comply with applicable Federal and State disability
access laws. You may wish to consult with an attorney prior to entering this
lease to make sure that you understand your obligations under Federal and State
disability access laws. The Landlord must provide you with a copy of the Small
Business Commission Access Information Notice under Section 38.6 of the
Administrative Code in your requested language.  For more information about
disability access laws applicable to small businesses, you may wish to visit the
website of the San Francisco Office of Small Business or call 415-554-6134.

 

The Lease Must Specify Who Is Responsible for Making Any Required Disability
Access Improvements to the Property. Under City law, the lease must include a
provision in which you, the Tenant, and the Landlord agree upon your respective
obligations and liabilities for making and paying for required disability access
improvements on the leased Property. The lease must also require you and the
Landlord to use reasonable efforts to notify each other if they make alterations
to the leased Property that might impact accessibility under federal and state
disability access laws. You may wish to review those provisions with your
attorney prior to entering this lease to make sure that you understand your
obligations under the lease.

 

PLEASE NOTE:  The Property may not currently meet all applicable
construction-related accessibility standards, including standards for public
restrooms and ground floor entrances and exits.

 

1

--------------------------------------------------------------------------------


 

By signing below I confirm that I have read and understood this Disability
Access Obligations Notice.

 

 

Landlord:

 

 

 

POST-MONTGOMERY ASSOCIATES,

 

a California general partnership

 

 

 

By:

The Prudential Insurance Company of America, a New Jersey corporation, acting
solely on behalf of and for the benefit of, and with its liability limited to
the assets of, its insurance company separate account, PRISA, as General Partner

 

 

 

 

 

 

By:

/s/ Keysha Bailey

 

 

Name:

Keysha Bailey

 

 

Title:

Vice President

 

 

 

 

By:

PR Post Montgomery, LLC,

 

 

a Delaware limited liability company,

 

 

as General Partner

 

 

 

 

 

By:

PRISA LHC, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its Managing Member

 

 

 

 

 

 

 

By:

/s/ Keysha Bailey

 

 

 

Name:

Keysha Bailey

 

 

 

Title:

Vice President

 

2

--------------------------------------------------------------------------------


 

 

Tenant:

 

 

 

OPENTABLE, INC., a Delaware corporation

 

 

 

 

By:

/s/ John Orta

 

 

 

 

 

 

Its:

SVP & General Counsel

 

3

--------------------------------------------------------------------------------